DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Preliminary amendments were filed on 4/21/2020 to amend paragraph [0057] of the specification.  The amended specification was entered after the applicant response dated 5/12/2020 made in response to a notice to file corrected application papers.  However, the amended paragraph [0057] appears to be an amendment to originally filed paragraph [0056] and not originally filed paragraph [0057].
Par. [0005] recites that “the designated threshold angle may be an angle that is less than 180 degrees (e.g., between 0 degrees and 180 degrees)”.  It is unclear whether “between 0 degrees and 180 degrees” is inclusive of 0 degrees and 180 degrees.  It is noted that claim 3 recites that the designated threshold angle is within a range defined from 0 degrees to 180 degrees (i.e., inclusive of 0 degrees and 180 degrees).  It is therefore suggested to amend par. [0005] to recite that the designated threshold angle may be an angle that is “less than or equal to 180 degrees”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “preferred” in claim 13 is a relative term which renders the claim indefinite. The term “preferred” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claims do not provide an actual standard for ascertaining what is “preferred” (e.g., it is unclear what is preferred if a candidate position has fewer location that uses more support material, or what the preferred position is if one or more candidate positions have an equal number of locations of the support material or an equal total amount of support material used).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8-12, 15, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Buller (U.S. Pub. No. 2020/0139631 A1).
In regards to claim 1, Buller describes an additive manufacturing system (Buller, pars. [0001]-[0002]) comprising: one or more processors (Buller, par. [0010]) configured to determine one or more geometrical characteristics of each of multiple segments of a build part at a candidate position of the build part relative to an additive manufacturing instrument (Buller, pars. [0003], [0013], [0021], [0074], [0097], and [0100]-[0101] – 3D object generation, modification, analysis, and/or optimization is performed. Includes generation of display of geometric model and  placement of support structures on the model), wherein the one or more geometrical characteristics include an angle of incidence between a beam line extending from an electromagnetic energy source of the additive manufacturing instrument and a surface normal of a respective skin of the corresponding segment proximate to the beam line (Buller, pars. [0004], [0069], [0081], [0138], [0182]; Fig. 11C - an additive manufacturing process using a laser for forming a three-dimensional object that generates instructors for forming said object, including support structures, using a normal vector at the surface of the object and/or with respect to a vector normal to the platform the object is formed on), wherein the one or more processors are configured to determine, based on one or more geometrical characteristics of the segments at the candidate position, one or more locations of support material to be formed adjacent the build part during a build process of the build part (Buller, pars. [0097] and [0120]-[0121] – optimization comprises determination of a placement of and/or distance between a plurality of requested 3D objects).
In regards to claim 8, Buller describes the additive manufacturing system of claim 1, wherein the one or more geometrical characteristics of each of the segments also include an angle of the respective skin of the corresponding segment relative to an upper surface of a platform of the additive manufacturing instrument (Buller, par. [0138]; Fig. 11C - an additive manufacturing process using a laser for forming a three-dimensional object that generates instructors for forming said object, including support structures, using a normal vector at the surface of the object and/or with respect to a vector normal to the platform the object is formed on).
In regards to claim 9, Buller describes the additive manufacturing system of claim 8, wherein the one or more processors are configured to input the angle of incidence (Buller, pars. [0094] and [0120] – optimization includes determining an angle of impingement [e.g., to be incident]) and the angle relative to the upper surface of each of the segments (Buller, par. [0138] – generating support structures using a normal vector at the surface of the object) into a function that calculates whether the support material needs to be formed adjacent to the corresponding segment to achieve a designated level of quality of the corresponding segment during the build process (Buller, par. [0120] – optimization considers different variables that affect the characteristics of the 3D object including formation rate, fill scheduling, melt pool formation sequence, order of formation of the interior and/or perimeter portions, and possible deformation of at least a portion of the 3D objects and supports. These characteristics affect “quality” levels of the 3D objects built).  The term “designated level of quality” is not defined by the claim.  However, the specification provides that the “designated level of quality” refers to quantifiable characteristics including “accuracy, consistency, surface quality, near-surface quality and the like” (Specification, pars. [0019], [0021], and [0040]).  The term “designated level of quality” is therefore being interpreted based on the characteristics described in the specification.  
In regards to claim 10, Buller describes the additive manufacturing system of claim 1, wherein the one or more processors are configured to generate or update a build plan for controlling the additive manufacturing instrument to additively manufacture the build part and the support material at the one or more locations that are determined (Buller, pars. [0010] and [0138]; Fig. 4).
In regards to claim 11, Buller describes the additive manufacturing system of claim 1, wherein, responsive to receiving an indication to initiate the build process with the build part at the candidate position, the one or more processors are configured to control the additive manufacturing instrument to additively manufacture the build part at the candidate position and to additively manufacture the support material at the one or more locations that are determined (Buller, pars. [0010] and [0138]).
In regards to claim 12, Buller descries the additive manufacturing system of claim 1, wherein the one or more processors are configured to generate a virtual representation of the build part at the candidate position for display on a display device, the virtual representation including the support material at the one or more locations that are determined (Buller, par. [0100] and [0102]).
	Claim 15 recites similar subject matter as claim 1 as is rejected in view of Buller for similar reasons.
	Claim 17 recites similar subject matter as claim 12 as is rejected in view of Buller for similar reasons.
	Claim 20 recites similar subject matter as claims 1 and 12 as is rejected in view of Buller for similar reasons.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-7  and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buller in view of Ainsworth (U.S. Pub. No. 2016/0306901 A1).
	In regards to claim 2, Buller does not explicitly describe the additive manufacturing system of claim 1, wherein the one or more processors are configured to determine that the support material is to be located adjacent a first segment of the segments of the build part responsive to the angle of incidence of the first segment being greater than a designated threshold angle.  Buller describes determining the placement of support structures using an angle of a given portion, but does not explicitly describe making the determination of optimization using a threshold value (Buller, pars. [0094], [0120]-[0121] and [0138]).  However, Ainsworth describes generating supports using a self-supporting threshold angle (Ainsworth, par. [0055]).  Both Buller and Ainsworth describe generating support structures, and the placement of such structures, in additive manufacturing processes.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Buller in view of Ainsworth to determine the placement of support structures using an angle compared to a threshold value to determine if a support is needed.  The motivation to do so is to optimize material use by not creating supports where supports are not required and to place the created supports optimally.
In regards to claim 3, Buller and Ainsworth do not explicitly describe the additive manufacturing system of claim 2, wherein the designated threshold angle is within a range defined from 0 degrees to 180 degrees.  While Ainsworth describes examples of self-supporting threshold being 15 degrees (Ainsworth, par. [0013]) and 45 degrees (Ainsworth, par. [0010]), Ainsworth does not explicitly describe a range of threshold values, but does provide that the self-supporting threshold angle may be preset by a user and is material dependent (Ainsworth, par. [0011]).  However, it would be obvious to have a threshold angle within a range defined from 0 degrees to 180 degrees.  The threshold angle is a threshold of an angle of incidence as recited in claim 2, from which claim 3 depends.  The angle of incidence is limited to a range of values between 0 degrees and 180 degrees as the possible angle between a point source and a planar surface (Buller, Fig. 1; Ainsworth, Fig. 4; See also specification, par. [0037]).  Any angle outside of said range is not directed towards the planar surface and any threshold value greater than 180 degrees would effectively not threshold the angle of incidence.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention that Buller and Ainsworth have a threshold value that can be between 0 degrees and 180 degrees (i.e., between all possible values).  The motivation to do so is to allow a self-supporting threshold angle to be configurable by a user based on what materials are being used.
In regards to claims 4-6, each of the claims recites a narrowed range that the designated threshold angle is within.  The ranges and values recited in claims 4-6 fall within the possible threshold range of the angle of incidence recited in claim 3.  While Buller and Ainsworth do not explicitly recite a threshold angle within the ranges defined in claims 4-6, it would have been obvious and mere optimization to implement the recited threshold.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to reduce the complexity of calculations for determining the location of support material by limiting the threshold angles.
In regards to claim 7, Buller describes the additive manufacturing system of claim 1, wherein the one or more processors are configured to determine that the support material is not to be located adjacent a first downskin segment of the segments of the build part (Buller, par. [0138] – forming procedure considers the geometry, including an angle with respect to a surface or a global vector, of the 3D object including a position of the given portion [i.e., a support structure] with respect to the 3D object).  Buller does not explicitly describe making the determination responsive to the angle of incidence of the first downskin segment being less than a designated threshold angle.  However, Ainsworth describes generating supports using a self-supporting threshold angle (Ainsworth, par. [0055]).  Both Buller and Ainsworth describe generating support structures, and the placement of such structures, in additive manufacturing processes.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Buller in view of Ainsworth to determine the placement of support structures using an angle compared to a threshold value to determine if a support is needed.  The motivation to do so is to optimize material use by not creating supports where supports are not required and to place the created supports optimally.
	Claim 18 recites similar subject matter as claim 2 as is rejected in view of Buller and Ainsworth for similar reasons.
Claim(s) 13-14, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buller as applied to claims 1 and 15 above, and further in view of Whitman (Whitman, 6.1 Optimization).
In regards to claim 13, Buller does not explicitly describe wherein the one or more processors are configured to determine the one or more geometrical characteristics of each of the segments of the build part at additional candidate positions of the build part relative to the additive manufacturing instrument, and are configured to determine one or more locations of support material to be formed adjacent the build part during the build process for each of the respective additional candidate positions based on the corresponding one or more geometrical characteristics, wherein the one or more processors are configured to select one or more preferred positions of the build part from among the candidate position and the additional candidate positions based on one or more of a total number of locations of the support material or a total amount of the support material.
Specifically, Buller does not explicitly describe determining the one or more geometrical characteristics of each of the segments of the build part at additional candidate positions of the build part relative to the additive manufacturing instrument.  However, Buller describe optimization that is performed based on formation speed, space utilization, fidelity of the object(s), or any combination thereof by simulating geometric model data and adjusting formation instructions data based on an analysis of the simulated geometric model data (Buller, pars. [0117] and [0146]; Fig. 4).  Optimization is a process of finding the best solution from all feasible solutions.  One of the simplest forms of optimization is a comparison of potential options based on a single, quantifiable criterion (e.g., space utilization).  For example, the optimization of Buller can be used to find a design that has the lowest (i.e., a minimum) space utilization (Whitman, 6.1 Optimization).  An optimization that compares possible options can be performed using the same processor to process the design characteristics possible options (e.g., different models with modifications to forming instructions data) iteratively prior to making a comparison between the possible options. Accordingly, it is well known in the art and obvious to one of ordinary skill in the art at the time of filing of the claimed invention to perform optimization in Buller by comparing different possible designs and selecting the design to actually build based on a criterion such as space utilization.  The motivation to do so would be to reduce the build complexity and to reduce the amount of material used.
In regards to claim 14, Buller describes the additive manufacturing system of claim 13, wherein, responsive to receiving a selection of one of the one or more preferred positions as a final position of the build part, the one or more processors are configured to control the additive manufacturing instrument to additively manufacture the build part at the final position and to additively manufacture the support material at the one or more locations corresponding to the final position (Buller, pars. [0100] and [0138]).
	Claim 16 recites similar subject matter as claim 14 as is rejected in view of Buller for similar reasons.
Claim 19 recites similar subject matter as claim 13 as is rejected in view of Buller and Ainsworth for similar reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2021/0114111 A1 describes a computer-assisted method for generating a control data set for an additive layer manufacturing device. EP 3782802 A1 describes a method of imposing quality requirements on a 3D model to be built by an additive manufacturing apparatus that calculates each surface segment, including support structures, with a consideration of the normal vector of the surface segment.  EP 3736108 A1 describes using a reference plane found using a normal vector of a surface for calculating the print paths for layers of an additive manufacturing device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN M BADALAMENTI whose telephone number is (571)272-4149. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joel Attey can be reached on (571)272-7936. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRYAN M BADALAMENTI
Examiner
Art Unit 3761



/BRYAN M BADALAMENTI/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763